Citation Nr: 1829111	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  14-99 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an annual VA clothing allowance for the year 2013 due to the use of prescription shoes.

2. Entitlement to an annual VA clothing allowance for the year 2013 due to the use of multiple skin medications.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service from June 1974 to January 1976 in the United States Navy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in New Orleans, Louisiana.

This appeal was processed using both a paper-based claims file and an electronic Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  The Veteran is currently service-connected for lymphedema praecox with multiple episodes of cellulitis of the left lower extremity, with surgical scars.

2.  The Veteran does not have loss or loss of use of the lower extremities due to his service-connected disability.  There is no allegation by the Veteran of loss or loss of use of the lower extremities.

3.  The Veteran's prescription shoes are an item found not to produce wear and tear on "clothing" by a designee of the Under Secretary for Health.

4.  Although the Veteran's skin medications are prescribed for the treatment of his service-connected left lower extremity disability, his skin medications do not result in irreparable damage to his pants (outergarments).

5.  Socks are not classified as "outergarments" for purposes of a VA clothing allowance.



CONCLUSIONS OF LAW

1.  The criteria are not met for an annual VA clothing allowance for the year 2013 due to use of prescription shoes.  38 U.S.C. §§ 1162, 5107 (2012); 38 C.F.R. §§ 3.102, 3.810 (2017).

2.  The criteria are not met for an annual VA clothing allowance for the year 2013 due to use of multiple skin medications.  38 U.S.C. §§ 1162, 5107 (2012); 38 C.F.R. §§ 3.102, 3.810 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
II.  Clothing Allowance 

A veteran who has a service-connected disability that requires the use of a prosthetic or orthopedic appliance which the VA Secretary determines tends to wear out or tear the clothing of the veteran is entitled, on application therefore, to an annual clothing allowance, payable in a lump sum.  38 U.S.C. § 1162 (2012), 38 C.F.R. § 3.810(a) (2017).

That is, one annual clothing allowance per year is payable in a lump sum, when the following eligibility criteria are satisfied: 

(1) A VA examination or examination report from a private physician as specified in 38 C.F.R. § 3.326(c) discloses that the veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing (including a wheelchair) because of such service-connected disability or disabilities and such service-connected disability is the loss or loss of use of a hand or foot compensable at a rate specified in 38 C.F.R. § 3.350(a), (b), (c), (d), or (f); OR

(2) The Undersecretary for Health or a designee certifies that, because of such service-connected disability or disabilities, a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition that is due to the service-connected disability or disabilities, irreparable damage is done to the Veteran's outergarments. 

38 U.S.C. § 1162; 38 C.F.R. § 3.810(a)(1) (emphasis added).

A veteran is entitled to an annual clothing allowance for each prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) or medication used by the veteran if each appliance or medication satisfies the requirements of section (a)(1) and affects a distinct type of article of clothing or outer garment.  38 C.F.R. § 3.810(a)(2).

A veteran is entitled to two annual clothing allowances if he or she uses more than one prosthetic or orthopedic appliance (including, but not limited to, a wheelchair), medication for more than one skin condition, or an appliance and a medication, and the appliance(s) or medication(s) each satisfy the requirements of section (a)(1) and together tend to wear or tear a single type of article of clothing or irreparably damage a type of outer garment at an increased rate of damage to the clothing or outer garment due to a second appliance or medication.  38 C.F.R. § 3.810(a)(3).

In Sursely v. Peake, 551 F.3d 1351 (Fed. Cir. 2009), it was determined that the award of multiple clothing allowances to a Veteran was not prohibited.  A final rule amending 38 C.F.R. § 3.810 to implement Sursely subsequently was issued by VA.  See 76 Fed. Reg. 70883 (Nov. 16, 2011); see also 77 Fed. Reg. 74218 (June 11, 2012) (correcting amendment).  The regulation now provides for a clothing allowance for each prosthetic or orthopedic appliance or medication that affects a distinct type of article of clothing or outer garment.  38 C.F.R. § 3.810 (a)(2) (2017).  It further provides for two clothing allowances if more than one prosthetic or orthopedic appliance or medication together tend to wear or tear a single type of article of clothing or irreparably damage a type of outer garment at an increased rate.  38 C.F.R. § 3.810(a)(3) (2017).
	
But a veteran may not receive more than one clothing allowance for a single appliance, even if the appliance damages more than one type of clothing.  See 76 Fed. Reg. 70883 (November 16, 2011).  

In determining whether a clothing allowance is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

A. Prescription Shoes

The Veteran is currently service-connected for lymphedema praecox with multiple episodes of cellulitis of the left lower extremity, with surgical scars.  He has been assigned a 60 percent rating for this disability under 38 C.F.R. § 4.104, Diagnostic Code 7121 (post-phlebitic syndrome of any etiology attributed to venous disease).  He has also been awarded a 100 percent total disability rating based on individual unemployability (TDIU), due to his inability to work because of his service-connected disability.  

Lymphedema is a "chronic unilateral or bilateral edema of the limbs due to accumulation of interstitial fluid as a result of stasis of lymph, secondary to obstruction of lymph vessels or disorders of lymph nodes."  See Dorland's Illustration Medical Dictionary, p. 1084 (32nd ed., 2012).  Lymphedema praecox is a "primary lymphedema of the lower limbs beginning at or near puberty..."  Id.

The Veteran has claimed entitlement to a VA clothing allowance because his service-connected lymphedema praecox with cellulitis and surgical scars of the left lower extremity necessitate that a prosthetic or orthopedic appliance (that is, prescription shoes) are worn or used.  These special shoes, in turn, tend to wear or tear or damage the bottom of his pants (clothing).  Specifically, the Veteran contends that VA issued special shoes beginning in 2000, which wear and tear the bottom of his pants because the shoes are high-top and do not fit properly.  He desires an annual clothing allowance payment from VA to cover the additional cost of his damaged pants.  He has not specified any other clothing damaged by his prescription shoes.  See April 2005 private medical opinion; March 2014 NOD; December 2014 VA Form 9.

Upon review, the Board finds an annual clothing allowance for the 2013 calendar year due to the use of prescription shoes is not warranted.  

At the outset, the Board acknowledges that the Veteran's prescription shoes for both of his feet was prescribed by the VA and worn and used by the Veteran partially due to his service-connected lymphedema praecox with cellulitis and surgical scars of the left lower extremity.  In this respect, a May 2014 submission of an invoice confirms an order for Aetrex X801 Walker Black MX13 shoes billable to the Louisiana VA health care system.  This is a special walking shoe designed to provide stability and shock attenuation during walking and low-impact activities.  It's generally a diabetic shoe.  In any event, for purposes of this decision, the Board will assume that a service-connected left leg disability may have partially necessitated the need for special prescription shoes for the Veteran.  The Veteran is therefore at least "eligible" for a clothing allowance on the basis of impact on a service-connected condition, but not necessarily "entitled" to the same benefit without meeting further criteria in VA regulations.    

In this regard, there is neither evidence of record nor an allegation from the Veteran that he has lost a foot or hand at a compensable rate due to service-connected disability as specified in 38 C.F.R. § 3.50(a) - (f).  Thus, the Board finds the service-connected lymphedema praecox with cellulitis and surgical scars of the left lower extremity does not result in the requisite loss of use of the feet.  See VA and private and Naval Hospital treatment records dated from 2000 to the present; VA examinations of record; and Veteran's lay statements.  Therefore, under 38 C.F.R. § 3.810(a), the Veteran can only qualify for entitlement to a clothing allowance if the prescription shoes are certified by the Under Secretary for Health or designee (e.g. a VHA Prosthetics Representative) to cause wear and tear to articles of clothing.  

In this case, on multiple occasions, the VAMC's Chief and Assistant Chief of Prosthetics and Sensory Aids Service have reviewed the Veteran's claim to determine whether such a certification could be made.  See August 2013 VAMC decision on appeal; April 2014 and September 2014 Statements of the Case (SOC) of VAMC.  Following their review in the SOCs, they concluded that the Veteran did not meet the criteria for approval of an annual clothing allowance based on the use of prescription shoes because prescription shoes are not qualifying appliances for purposes of awarding a clothing allowance.  38 C.F.R. § 3.810 (a)(1)(ii)(A).  In other words, the Veteran's prescription shoes were not a qualifying appliance under VA law.  In this vein, the Veterans Health Administration (VHA) Handbook specifically lists shoes as examples of items that do not tend to tear and wear clothing.  See VHA Handbook 1173.15. sec. 8(b).  This evidence outweighs the Veteran's allegations to the contrary that his shoes damage the bottom of his pants.  See December 2014 VA Form 9.  Once again, under 38 C.F.R. § 3.810(a), VA law provides that the Veteran can only qualify for entitlement to a clothing allowance if his prescription shoes are certified by the Under Secretary for Health or designee to cause wear and tear to articles of clothing.  

For the reasons set forth above, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to annual VA clothing allowance for the year 2013 due to use of prescription shoes.  Thus, the benefit of the doubt rule does not apply for this issue.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Skin Medications 

As noted above, the Veteran is currently service-connected for lymphedema praecox with multiple episodes of cellulitis of the left lower extremity, with surgical scars.  

The Veteran has claimed entitlement to a VA clothing allowance for irreparable damage done to the Veteran's socks and pants, because of the use of physician-prescribed and over-the-counter skin medications for his service-connected left lower extremity lymphedema.  Although his service-connected left leg disability is not explicitly "a skin condition," it is inherently intertwined to a skin condition because it manifests in swelling of the soft tissues near the epidermis, necessitating the use of skin creams that ruin his pants and socks.  These skin creams cause irreparable damage to his outergarments.  He states that certain skin creams stain his socks and pants because he has to use them on a daily or on a regular basis.  The skin creams he was issued are used to prevent the service-connected cellulitis of the left leg from reoccurring.  In other words, the skin medications are preventive medicine for his service-connected left leg disability.  He has also indicated that he has to wear Jobst stockings for his service-connected leg, which cause skin dermatitis and fungus, necessitating the use of the skin medication Nizoral and other skin creams on his toes and feet.  See March 2001 private record; June 2004 NOD; August 2009 motion for reconsideration; January 2011 Veteran statement on VBMS.  

In his June 2013 Application for Annual Clothing Allowance (VA Form 21-8678), the Veteran requested an award for the following skin medications:  Hydrophor (Aquaphor) topical ointment; Urea 40% cream; clotrimazole (Lotrimin) cream; ketoconazole; lactic acid cream; and ammonium lactate (Lac Hydrin) lotion.  These skin medications were issued by VA in January 2009 and January 2012.  These skin creams and ointments are used to treat the service-connected left leg, left foot, and left toes, according to the Veteran.  The Veteran regularly uses these medications for his skin condition, despite them causing permanent damage to his outer clothing.  He desires an annual clothing allowance payment from VA to cover the additional cost of his damaged socks and pants.  He has not specified any other clothing damaged by his skin creams and ointments.  He also contends he uses multiple skin medications impacting a single-outer garment, such that the combination of these medications causes him to replace his garment faster than if he used a single cream.  See also March 2014 NOD.  

Once again, one annual clothing allowance per year is payable in a lump sum, when 
the Undersecretary for Health or a designee certifies that, because of the use of a physician-prescribed medication for a skin condition that is due to a service-connected disability or disabilities, irreparable damage is done to the Veteran's outergarments.  38 U.S.C. § 1162; 38 C.F.R. § 3.810(a)(1).  

Two allowances may be paid for a single type of affected garment if medications for more than one skin condition independently qualifies for an annual clothing allowance payment and together irreparably damage the single type of garment at a greater rate than either would independently.  See 38 C.F.R. § 3.810(a)(3); VBA Live Manual, M21-1, IX.i.7.2.a. (September 27, 2016).

An outergarment is defined as a type of garment worn over other garment
(e.g., shirt, blouse, pants, skirt, coat, jacket, blazer).  A skin medication is defined as a cream, salve, ointment, lotion, or semisolid medicine that is used to treat, prevent, heal, protect and alleviate symptoms from a skin condition.  See VHA Handbook 1173.15. sections 1(b) and 1(c).

To determine that a veteran is entitled to the allowance, the Under Secretary for Health designee must find and document that the skin medication(s) causes irreparable damage (e.g., permanent irreversible staining, bleeding, or damage not removable with laundering or dry cleaning) to the Veteran's outergarments.  See VHA Handbook 1173.15. sec. 5(c)(3).  The VBA Live Manual emphasizes that "[i]rreparable damage does not include stains that are removable through regular laundering or dry cleaning."  See M21-1, IX.i.7.2.b. (September 27, 2016). 

The VHA handbook also provides that:

A guide and updated listing created by the Prosthetic and Pharmacy workgroup identifies skin medications, ointments, or lotions that may cause irreparable staining, discoloration, bleeding, and damage not removable by laundering or dry cleaning.  . . . Skin medications not included in the guide should be reported to VHA's Rehabilitation and Prosthetics Services (10P4R).  The Prosthetic and Pharmacy workgroup will review the skin medication to determine its impact on clothing. Consultation with a local VHA Pharmacist can substitute when a prompt decision is needed.  This list is updated by the Prosthetic and Pharmacy workgroup on a semi-annual basis, provided any new skin medication, ointment, or lotion may qualify for the clothing allowance.  Over-the-counter skin medications, ointments and lotions that are prescribed by a VHA physician are to meet the same criteria in paragraph 5 of this Handbook.

See VHA Handbook 1173.15. sec. 8(c).  

Upon review, the Board finds an annual clothing allowance for the 2013 calendar year due to the use of multiple skin medications is not warranted.  

At the outset, the Board acknowledges that many of the Veteran's skin medications were prescribed or recommended by the VA at least in part due to his service-connected lymphedema praecox with cellulitis and surgical scars of the left lower extremity.  In this regard, pursuant to Diagnostic Code 7121, for the Veteran's service-connected left leg lymphedema praecox with cellulitis, a 60 percent rating is assigned for persistent edema or subcutaneous induration, stasis pigmentation, or eczema, and persistent ulceration.  See 38 C.F.R. § 4.104 (2017).  Thus, the Veteran's service-connected left leg disability is rated under diagnostic criteria that directly consider the Veteran's skin symptomatology when assigning the Veteran's 60 percent rating.  In any event, for purposes of this decision, the Board will assume that a service-connected left leg disability has partially necessitated the need for various skin medications to treat eczema and dryness.  The Veteran is therefore at least "eligible" for a clothing allowance on the basis of impact on a service-connected condition, but not necessarily "entitled" to the same benefit without meeting further criteria in VA regulations.    

In this regard, private, VA, and Naval Hospital records dated from 2000 to the present confirm Hydrophor (Aquaphor) topical ointment, Urea 40% cream, clotrimazole (Lotrimin) cream, ketoconazole, lactic acid cream, and ammonium lactate (Lac Hydrin) lotion are prescribed or purchased over the counter to treat the Veteran's service-connected left leg, his left foot, and his left toes.  He also uses Eucerin (a moisturizer) and triamcinolone acetonide to treat his service-connected lymphedema praecox.  These facts are not in dispute.

The Veteran contends that his skin creams stain "outergarments" such as socks and pants because he has to use the skin creams for his service-connected left lower extremity disability on a daily or regular basis.  As to what qualifies as "outergarments" for VA clothing allowance purposes that can be irreparably damaged under 38 C.F.R. § 3.810(a), the VHA Handbook 1173.15. sec. 1(b) defines an outergarment as a type of garment worn over other garment (e.g., a shirt, blouse, pants, skirt, coat, jacket, blazer).  Thus, the Veteran's pants would be considered an outergarment, but not his socks.  Moreover, a June 2013 Application for Annual Clothing Allowance (VA Form 21-8678) advised the Veteran that "[c]lothing such as shirts, blouses, pants, skirts, shorts and similar garments permanently damaged by qualifying appliances and/or medications are considered in clothing allowance decisions.  [But] shoes, hats, scarves, underwear, socks, and similar garments are not included."  Therefore, to the extent that medications prescribed for the service-connected left leg have caused permanent stains to the Veteran's socks, socks are not an "outergarment" as the term is used in the applicable VA regulation, as socks are covered over by shoes or other footwear.  The characterization of an outergarment is reserved for clothing that is not covered by other clothing or material.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005) (discussing that a clothing allowance cannot be granted for irreparable damage to underwear).  

Finally, the Board turns to the Veteran's contention that his skin creams stain "outer garments" such as his pants.  As noted above, under 38 C.F.R. § 3.810(a), the VHA Handbook 1173.15. sec. 1(b) classifies pants as an "outergarment."  In addition, an April 2005 private medical opinion reported the Veteran uses various skin creams issued by the VA which stain his clothes.  The private physician felt that the clothing allowance "may be a reasonable request" in such an instance.  However, this private opinion failed to specify whether it was the Veteran's pants that were stained.  In fact, no clinical evidence of record supports that conclusion.  

Furthermore, on multiple occasions, the VAMC's Chief and Assistant Chief of Prosthetics and Sensory Aids Service have reviewed the Veteran's claim to determine whether such a certification could be made for the Veteran's skin creams.  See August 2013 VAMC decision on appeal; April 2014 and September 2014 SOCs of VAMC.  Following their review in the SOCs, they concluded that the Veteran did not meet the criteria for approval of an annual clothing allowance based on the use of his skin creams because the skin creams listed do not cause irreparable damage or staining to his outergarments.  38 C.F.R. § 3.810(a)(1)(ii)(B).  Significantly, upon review, the Board observes that all of the Veteran's skin creams and ointments in the record are listed as skin medications that would not stain or damage clothing, according to the list available on the VA Patient Care Services Prosthetic and Sensory Aids Service website.  See http://vaww.infoshare.va.gov/sites/prosthetics/Clothing%20Allowance/Guides/MEDS%20THAT%20STAIN%20CLOTHING11172016.xls.  The above evidence outweighs the Veteran's allegations to the contrary that his skin creams permanently damage his pants.  In short, none of the Veteran's skin medications are clinically shown to permanently damage outergarments such as pants.  Thus, none of the Veteran's skin medications can be a basis for awarding VA clothing allowance benefits under 38 C.F.R. § 3.810(a)(1)(ii)(B).  

For the reasons set forth above, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to annual VA clothing allowance for the year 2013 due to use of skin medications.  Thus, the benefit of the doubt rule does not apply for this issue.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An annual VA clothing allowance for the year 2013 due to the use of prescription shoes is denied. 

An annual VA clothing allowance for the year 2013 due to the use of multiple skin medications is denied. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


